Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered November 11, 1994, convicting him of murder in the second degree, assault in the second degree (two counts), and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the. verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Bracken, J. P., O’Brien, Florio and Luciano, JJ., concur.